                                   1
                                   2
                                   3
                                   4
                                   5
                                   6
                                   7
                                   8                                UNITED STATES DISTRICT COURT
                                   9                            NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                  11    SUTTON PLACE OF SANTA CLARA
                                        COUNTY OWNERS ASSOCIATION,                    Case No. 18-cv-00948 NC
Northern District of California




                                  12
 United States District Court




                                                       Plaintiff,                     ORDER VACATING SCHEDULE
                                  13                                                  AND CONDITIONALLY
                                                v.                                    DISMISSING CASE
                                  14
                                        GERLING AMERICA INSURANCE                     Re: ECF 46
                                  15    COMPANY, and others,
                                  16                   Defendants.
                                  17
                                              The parties have reported a settlement of the entire action (ECF 46) and have asked
                                  18
                                       the Court to maintain jurisdiction to enforce the settlement. The Court therefore
                                  19
                                       conditionally DISMISSES the case, VACATES the Feb. 13 CMC and all case deadlines,
                                  20
                                       and administratively CLOSES the case, but retains jurisdiction until July 31, 2019, to
                                  21
                                       enforce the settlement. Any party may move to reopen the case while the Court retains
                                  22
                                       jurisdiction.
                                  23
                                  24
                                              IT IS SO ORDERED.
                                  25
                                  26
                                       Dated: February 11, 2019                 _____________________________________
                                  27                                                  NATHANAEL M. COUSINS
                                                                                      United States Magistrate Judge
                                  28
